      Case 2:20-cv-00797-GMS Document 41 Filed 03/25/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Kristine Smith,                                 No. CV-20-00797-PHX-GMS
10                 Plaintiff,                        ORDER
11   v.
12   K9 Games AZ LLC, et al.,
13              Defendants.
14   K9 Games AZ LLC, et al.,
15                        Counterclaimant,
16   v.
17   Kristine Smith,
18                        Counterdefendant.
19
20
21         Pending before the Court is Plaintiff/Counterdefendant Kristine Smith’s
22   (“Plaintiff”) Motion to Strike Defendants’ Answer and Counter Claimant K-9 Games AZ
23   LLC’s Counterclaim. (Doc. 33.) For the following reasons, the Motion is denied.
24                                      BACKGROUND
25         On April 24, 2020, Plaintiff filed her Complaint against Defendants K9-Games AZ
26   LLC (“K9-Games”), Matthew Kafora, and Jennifer Kafora (collectively, “Defendants”).
27   (Doc. 1.) Defendants subsequently filed a motion to dismiss, (Doc. 18), which the Court
28   denied on November 10, 2020, (Doc. 27). After Defendants failed to file an answer to the
      Case 2:20-cv-00797-GMS Document 41 Filed 03/25/21 Page 2 of 4



 1   Complaint, Plaintiff filed an application for entry of default on November 30, 2020. (Doc.
 2   28.) Defendants subsequently filed their Answer on December 1, 2020. (Doc. 29.) Due
 3   to the filing of Defendants’ Answer, the Clerk of Court determined it was unable to enter
 4   default. (Doc. 30.) The Court also denied Plaintiff’s application for entry of default. (Doc.
 5   37.)
 6          On December 2, 2020, Defendants filed its Counterclaim against Plaintiff. (Doc.
 7   31.) Plaintiff now moves for the Court to strike Defendants’ Answer and K9-Games’
 8   Counterclaim. (Doc. 33.)
 9                                          DISCUSSION
10    I.    Legal Standard
11          A court may strike “from a pleading an insufficient defense or any redundant,
12   immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “[T]he function of
13   a Rule 12(f) motion to strike is to avoid the expenditure of time and money that must arise
14   from litigating spurious issues by dispensing with those issues prior to trial.” Sidney-
15   Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). “Motions to strike are
16   generally regarded with disfavor because of the limited importance of pleading in federal
17   practice, and because they are often used as a delaying tactic.” Cal. Dep’t of Toxic
18   Substances Control v. Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002).
19   “Given their disfavored status, courts often require a showing of prejudice by the moving
20   party before granting the requested relief.” Id. (internal quotation marks and citations
21   omitted).
22   II.    Discussion
23          Under Federal Rule of Civil Procedure 12(a)(4)(A), after a court denies a 12(b)(6)
24   motion the responsive pleading must be served within 14 days after notice of the court’s
25   action. The Federal Rules of Civil Procedure do not “provide a specific sanction for late
26   filing of an answer.” McCabe v. Arave, 827 F.2d 634, 639 n.5 (9th Cir. 1987). Federal
27   courts in this circuit generally hold that untimeliness of an answer, alone, is an insufficient
28   reason to grant a motion to strike. See, e.g., Franklin v. Cnty. of Placer, 2:17-cv-2277-


                                                  -2-
         Case 2:20-cv-00797-GMS Document 41 Filed 03/25/21 Page 3 of 4



 1   JAM-EFB PS, 2018 WL 1940956, at *6 (E.D. Cal. Apr. 25, 2018) (“[S]triking an answer
 2   is not the remedy for a failure to timely respond to a complaint.”); Beal v. U.S. Dep’t of
 3   Agriculture, No. CV-10-0257-EFS, 2012 WL 3113181, at *2 (E.D. Wash. July 31, 2012)
 4   (accepting a 14-month overdue answer because of the “judicial preference for deciding
 5   matters on their merits”); Est. of Hirata v. Ida, No. 10-00084 LEK-RLP, 2011 WL
 6   3290409, at *3 (D. Haw. June 14, 2011) (refusing to strike the defendant’s affirmative
 7   defense where there was no evidence of bad faith and the plaintiff would not be unfairly
 8   prejudiced).
 9           Here, there is no evidence, or insinuation, that Defendants filed the Answer late in
10   bad faith. Additionally, Plaintiff has not shown sufficient prejudice. The Answer was filed
11   only a week after the deadline and the litigation is still in its early stages. Plaintiff contends
12   that “Defendants[’] frequent failures to meet court deadlines and noncompliance with the
13   Federal Rules adversely impact her costs and timing to present and pursue” her claims.
14   (Doc. 33 at 6.) Although Plaintiff’s frustration with Defendants’ frequent failure to meet
15   deadlines is understandable, a few days delay in filing documents is not sufficiently
16   prejudicial to strike Defendants’ Answer.1           Therefore, Plaintiff’s motion to strike
17   Defendants’ Answer is denied.
18           A. K9-Games’ Counterclaim
19           Plaintiff requests that the Court strike K9-Games’ Counterclaim; however, this
20   request is also denied. Instead, the Court will consolidate Defendants’ Answer and K9-
21   Games’ Counterclaim.
22           Accordingly,
23           IT IS THEREFORE ORDERED that Plaintiff/Counterdefendant Kristine Smith’s
24   Motion to Strike Defendants’ Answer and Counter Claimant K-9 Games AZ LLC’s
25   Counterclaim, and in the alternative, Motion for Leave to Answer the Counterclaim
26
     1
       Defendants attribute its failure to meet deadlines with a docketing issue at Defendants’
27   counsel’s firm. (Doc. 39 at 2.) As Defendants assert that this issue has been addressed,
     the Court expects that Defendants will meet future deadlines or seek a timely extension
28   before deadlines have passed. The Court will not tolerate future failure to adhere to the
     Court’s rules.

                                                   -3-
      Case 2:20-cv-00797-GMS Document 41 Filed 03/25/21 Page 4 of 4



 1   Following the Court’s Ruling on this Motion to Strike (Doc. 33) is DENIED.
 2         IT IS FURTHER ORDERED that Plaintiff file her answer or responsive pleading
 3   to K9-Games’ Counterclaim within fourteen (14) days from the date of this Order.
 4         IT IS FURTHER ORDERED that Defendants’ Answer (Doc. 29) be consolidated
 5   with K9-Games’ first Counterclaim (Doc. 31).
 6         Dated this 25th day of March, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
